—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 10, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The Unemployment Insurance Appeal Board ruled that claimant, a habilitation specialist for mentally retarded adults, was disqualified from receiving unemployment insurance because she was terminated for misconduct. The termination resulted from an incident wherein claimant pushed a client while escorting him into the restroom. The evidence adduced at claimant’s hearing revealed that claimant had been previously warned to use greater care in escorting clients, was given a policy manual that detailed the manner in which to escort clients without pushing them and was advised that inappropriate client interaction could result in her dismissal. Although claimant denied that she pushed the client, the Board’s decision to reject claimant’s testimony as incredible is supported by substantial evidence in the record and is therefore conclusive (see, Matter of Franco [Hudacs], 207 AD2d 577; Matter of Ciallela [Our Lady of Victory Hosp. — Hartnett], 172 AD2d 888).
Mikoll, J. P., Mercure, Crew III, White and GrafFeo, JJ;, concur. Ordered that the decision is affirmed, without costs.